Exhibit 10.30

August 12, 2015

Marc Caira (“you”)

You are a holder of stock options (“Options”) and related Stock Appreciation
Rights (“SARs”) originally issued by Tim Hortons Inc. (“THI”) pursuant to one or
more Nonqualified Stock Option Award Agreements with THI (the “Award
Agreement(s)”). As a result of the transaction between THI and Burger King
Worldwide, Inc. (the “Transaction”), each of your outstanding Options (and its
tandem SAR), whether vested or unvested, that was not surrendered in connection
with the Transaction was exchanged for an Option with a tandem SAR to acquire
from Restaurant Brands International Inc. (“RBI”) a number of common shares of
RBI (“Shares”) equal to the product of the number of THI common shares subject
to such Option and 2.4106, subject to rounding, and RBI assumed THI’s
obligations under the Award Agreement(s). Your Options and tandem SARs are set
forth on Exhibit A.

As a holder of Options and tandem SARs, you are being asked to agree to the
amendments to the terms of your Award Agreement(s) as set forth in this letter
agreement. If you consent to the terms hereof, please execute a copy of this
letter where indicated below. If you do not consent to such terms, the terms of
your Options and tandem SARs will remain unchanged. If you consent to the terms
hereof, the amendments to the terms of your Award Agreements(s) will be
effective as of September 1, 2015, regardless of the date that you sign this
letter agreement.

Unless defined in this letter agreement, capitalized terms used herein shall
have the meanings ascribed to them in the Award Agreement(s).

The proposed amendments to your Award Agreement(s) are as follows:

 

  (1) You hereby agree to voluntarily relinquish your right to exercise your
tandem SARs, and all of your tandem SARs will be cancelled, effective upon your
execution of this letter agreement. You agree and acknowledge that you have not
and will not receive any cash payment or other consideration in connection with
the voluntary relinquishment and cancellation of your tandem SARs.

 

  (2)

Notwithstanding anything in the Award Agreements to the contrary, upon exercise
of all or a portion of the vested amount of your Award, you may do a cashless
exercise through Solium and receive a cash settlement equal to the product of
(i) the difference between the Fair Market Value of a Share on the date of
exercise of the Option and



--------------------------------------------------------------------------------

  the Option Price; multiplied by (ii) the number of Shares as to which the
Option is being exercised, less applicable withholding taxes. The brokerage and
transaction fees associated with the cashless exercise of the modified options
will be paid by THI.

Except as set forth in this letter agreement, the terms and conditions of your
Award Agreement(s) shall remain unchanged and in full force and effect. You will
take or authorize such other actions and execute such other documents as RBI
determines to be reasonable or appropriate to implement the provisions of this
letter agreement.

Investing in Shares involves risk. Before executing this letter agreement, you
should talk to your personal financial or tax advisor having regard to your own
particular situation. In addition, it is important that you read the Annual
Report on Form 10-K of RBI that was filed with the Securities and Exchange
Commission (“SEC”) on March 2, 2015, the Quarterly Reports on Form 10-Q of RBI
that were filed with the SEC on May 5, 2015 and on July 31, 2015, and other
information that RBI has filed with the SEC.

Please sign a copy of this letter agreement where indicated below to evidence
your agreement to the terms and conditions hereof, and return a copy to Frank
Folino by August 20, 2015. If you have any questions regarding this matter,
please contact Frank Folino at (905) 339-6111 or Jose Mora at (305) 378-7803.

 

Sincerely, Restaurant Brands International Inc. By:   /s/ Jessica Sisk-Roehle  



--------------------------------------------------------------------------------

Agreed to and acknowledged as of this 13th day of August, 2015 by:

 

/s/Marc Caira

Marc Caira



--------------------------------------------------------------------------------

Exhibit A

List Options and SARs

 

Grant Date

  

Grant Name

  

Grant Price

  

Outstanding Options with

Tandem SARs

15-May-2014

   2014 Option/SAR    CAD $24.93    200,000